Citation Nr: 9925002
Decision Date: 08/31/99	Archive Date: 11/08/99

DOCKET NO. 97-07 547               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St Petersburg,, Florida

THE ISSUE

Whether the effective date of payment of additional compensation
for a dependent was properly processed in accordance with VA law.

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

J. Fussell, Counsel 

INTRODUCTION

The veteran had active military service from July 1956 to September
l972.

This matter comes before the Board of Veterans' Appeals (Board)
from a January 1997 decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case in March 1998 for further evidentiary
development. The case has now been returned to the Board for
appellate consideration.

FINDINGS OF FACTS

1. The veteran had been notified of his responsibility to notify VA
of any change in the number or status of dependents but failed to
notify VA of his divorce in September 1992 and subsequent
remarriage in January 1993, within one year of each event nor did
he timely notify VA of his second divorce in June 1996.

2. In October 1996, the RO received a Declaration of Status Of
Dependents (VA Form 21-686c) reflecting the veteran's divorce in
September 1992, remarriage in January 1993 and divorce in June
1996.

3. Action was taken by the RO in November 1996, to remove the
veteran's spouse as a dependent from his compensation award,
effective October 1, 1999.

CONCLUSION OF LAW

The effective date of payment of additional compensation for a
dependent was properly processed in accordance with VA law. 38
U.S.C.A. 5101, 5110(f), (g), (n), (West 1991); 38 C.F.R.
3.401(b)(1), 3.501(d)(2) (1998).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating action of July 1979 confirmed and continued a
noncompensable rating for the veteran's service-connected renal
lithiasis but increased from 50 percent to 60 percent the
disability rating assigned for the only other service-connected
disability of peritoneal adhesions with recurrent intestinal
obstructions, post operative, and extensive inflammatory disease of
the colon, and awarded a total rating based on individual
unemployability due to service-connected disabilities. RO
correspondence in conjunction with that award notified the veteran,
as he had also been notified by an award letter in 1972, that he
could receive additional compensation, in certain circumstances,
for a dependent wife.

VA Form 21-0595d(NR) was sent to the veteran in 1991 at [redacted] Road, [redacted]. That
correspondence requested that he provide the Social Security number
of his spouse and informed him that this information was required
by law and that if it was not provided his VA benefits would stop
until he provided the information. His address in correspondence
prior to 1991 was Route [redacted].

There is also a July 28, 1992 RO letter which was sent to the
veteran at his prior address at [redacted]Lane, [redacted].

A rating action in November 1993 established that the veteran's
dependents were entitled to Dependents' Educational Assistance
benefits under Chapter 35, Title 38, United States Code.

By VA Form 21-8741-1, of December 23, 1993, the veteran was
notified that if he was receiving additional benefits for
dependents he was to notify VA immediately of any change in the
status of his dependents. By VA Form 21-0538 of December 29, 1993,
he was again notified that he was responsible for reporting any
changes in

- 3 - 

the number of his dependents. The correspondence in December 1993
was sent to [redacted]Road [redacted].

On file are VA Forms 10-7131, Exchange of Beneficiary Information
and Request for Administrative and Adjudicative Action, dated in
April, June, and September 1993, February 1994, and March 27, 1996,
reflecting that the veteran's address was [redacted]Lane,
[redacted] (although sometimes reported as "[redacted]Lane").

In a letter to the veteran of June 25, 1996, sent to the address on
[redacted] Road, the RO stated that a form asking about his
dependents had been sent to him but no response had been received.
Thus, the RO planned to reduce his compensation payments. It was
stated that August 1991 was the last time VA knew be had dependents
and that his benefits were to be reduced beginning the following
month, in September 1991. He was requested to execute and return VA
Form 21-686c and that the reduction would result in an overpayment.

On August 28, 1996, more than 60 days after the June 25, 1996
letter, the RO sent the veteran notice at the address on [redacted]
Road, that his payments were reduced effective September 1, 1991,
because he had not responded to a request for information
concerning the status of his dependents.

Because the veteran had been receiving direct deposits of his
disability compensation payment, by letter of September 19, 1996,
the RO contacted his bank and requested information as to his
current address and that letter was received back from the bank on
September 26, 1996, indicating that the current address was on
[redacted] Lane.

A copy of the August 28, 1996 RO letter was then forwarded to the
veteran at the address on [redacted]  Lane and the veteran's
response was received on October 11, 1996. In that letter he stated
that he had never received a letter in June 1996 concerning
verification of a dependent spouse. He stated that he had been
married from September [redacted] 1992 [actually 1972] until September [redacted]
1992. He had paid

4 - 

support from September [redacted] 1992 until he had remarried his former
spouse on January [redacted] 1993 and had later obtained a second divorce
from her on June [redacted] 1996. He attached a copy of a Final Judgment
of Dissolution of Marriage dated June [redacted] 1996 reflecting his
second divorce from his spouse, [redacted].

VA Form 21-686c, Declaration of Status of Dependents, was received
on October 28, 1996, essentially verifying the foregoing
information.

By letter of November 7, 1996, the RO informed the veteran that an
adjustment had been made in his compensation rates based upon the
evidence he submitted concerning his divorces. His spouse was
removed as a dependent effective October 1, 1992, the end of the
month in which he divorced his spouse. Because he had never
informed VA of that divorce and his subsequent remarriage in
January 1993, or divorce thereafter in June 1996, his spouse could
not be added back to his award.

Correspondence was received from the veteran on December 19, 1996,
to which was attached a copy of the Final Judgment of Dissolution
of Marriage of the veteran from his spouse [redacted] on September [redacted]
1992 and a copy of a marriage license reflecting his remarriage to
[redacted] on January [redacted] 1993.

By letter of January 1997, the RO informed the veteran that
additional compensation based on a dependent spouse could not be
paid from 1993 to 1996 because VA had not received evidence of the
remarriage within one year of that event. Under 38 C.F.R. 3.401,
the date of claim would have been the day VA received this
information and, by that time his remarriage had already
terminated. The veteran appealed that decision.

In response to a request to search for records of a military office
which issued military identification cards to the veteran and his
wife and which, it had been alleged, might maintain a copy of VA
records proving that veteran had provided timely notice to VA of
his divorce and remarriage, the case was remanded in March 1998.

5 -

By letter of April 28, 1998, the RO requested that the veteran
provide information as to the approximate dates or times as well as
locations, mailing addresses, telephone numbers and fax numbers of
military offices with which he ]lad been in correspondence or
communication with respect to obtaining identification cards for
his dependents and to which he might have submitted VA letters,
correspondence or documents which would reflect that he had
notified VA of his divorce and subsequent remarriage.

In response, the veteran stated in VA Form 21-4138, Statement in
Support of Claim, of May 1998 that as soon he had gotten papers
establishing his September 1992 divorce, while living at  [redacted]
Lane, he had sent [copies of] the papers to VA. Additionally,
he noted that when he had first moved to that address in February
1991 he had sent a change of address. The veteran further indicated
that the day after his remarriage, he had gone to obtain a military
identification card for his wife at Corry Field at the U.S. Army
Center. He also noted that when he divorced the second time he had
sent papers to the VA and had tried to call for more information
but the telephone number was not working.

By letter of May 12, 1998, the RO requested that the veteran
provide information responding to the prior April 1998 letter, a
copy of which was attached, and he was requested to provide the
complete mailing address and telephone number of the U.S. Army
Center at Corry Field (the ID card section). The veteran responded
that same month, providing that address and telephone number. .

By letter in June 1998, the RO contacted the identification card
section at the U.S. Army Center at Corry Field stating that the
veteran had indicated that he had presented to that office a VA
letter verifying his status as "a permanently and totally service
connected disabled veteran" and identifying [redacted] as his spouse.
It was requested that a search be made for those records and if
located to provide copies to VA.

On file is an August 1998 Report of Contact indicating that a
person at the U.S. Corry Field military station had stated that
their computer showed that the veteran

6 - 

had married [redacted] on September [redacted] 1972 and divorced her on June
[redacted] 1996. Upon searching for information in the veteran's file, it
was reported that the records were in "Archives" and that there was
no way to find the record as archived records were kept in no
particular order in a large warehouse.

The veteran was notified of the development following the March
1998 remand by a supplemental statement of the case (SSOC) issued
in December 1998. In the SSOC it was noted that a request for a
letter verifying an existing fact, e.g., currently monthly rated or
degree of disability, required no information. from the requester
other than a claim number and the address to which the letter
should be sent. While certain type of correspondence place
claimants on notice that the law requires the reporting of events
which might change the rate of benefits payable, e.g., changes in
dependency, such reporting is not part of the process by which a
claimant obtains a verification letter. It was further noted that
the veteran was retired from the military service and this status
entitled him and all eligible dependents to identification cards
with unlimited privileges at military facilities but identification
cards based on status as a totally disabled veteran provided a
veteran and eligible dependents access only to military exchanges
and commissaries.

Thereafter, the veteran replied in December 1998, that he had no
further information.

Law and Regulations

38 C.F.R. 3.501 (d)(2) provides that in cases of divorce or
annulment on or after October 1, 1982, the effective date of
discontinuance of pension or compensation to or for a veteran will
be last day of the month in which divorce or annulment occurred,,
except that section 306 and old-law pension reductions or
terminations will continue to be effective the last day of the
calendar year in which divorce or annulment occurred.

38 C.F.R. 3.401(b) (1998) provides that awards of additional
compensation for dependents will be effective as of the latest of
the following dates:

- 7 -

"(1) Date of claim. This term means the following, listed in their
order of applicability: (i) Date of veteran's marriage, or birth of
his or her child, or, adoption of a child, if the evidence of the
event is received within 1 year of the event; otherwise. (ii) Date
notice is received of the dependent's existence, if evidence is
received within 1 year of the Department of Veterans Affairs
request. (2) Date dependency arises. (3) Effective date of the
qualifying disability rating provided evidence of dependency is
received within 1 year of notification of such rating;action. (4)
Date of commencement of veteran's award."

38 C.F.R. 3.401 (1998).

Principles of administrative regularity dictate a presumption that
government officials have properly discharged their official
duties. In the absence of clear evidence to the contrary, it must
be presumed that officials.at the RO properly discharged their
duties by mailing all notifications and attachments to the latest
address then of record. See Saylock v. Derwinski, 3 Vet. App. 394,
395 (1992).

Analysis

In the veteran's notice of disagreement (NOD) he stated that he had
in fact provided VA notice of his remarriage in January 1993 when
he applied for a new identification card for [redacted] upon the
remarriage. He requested a search for his letter providing notice
of his remarriage. In his VA Form 9 in April 1997 he again stated
that in January 1993 he had provided VA with notice of his
remarriage, at the same time that he had applied for new
identification cards. He had not received any return mail from VA
nor had VA returned the certificate establishing his second
marriage. However, the veteran's claim file does not contain a copy
of the certificate of his second marriage (in January 1993) prior
to October 1996.

- 8 -                                                             
   
In the informal hearing presentation the veteran's service
representative asserted, in substance, that to obtain certain
additional non-VA benefits the veteran would have had to obtain an
identification card for himself and spouse. He would have had to
submit a copy of his retirement papers and marriage certificate. He
would also have had to obtain a letter from VA certifying that he
was totally disabled (here the veteran has been totally disabled
since 1979). The representative states that VA normally does not
maintain a copy of such letter but that the military office issuing
the identification card might maintain such a copy. It was inferred
that such records in the custody of the military might provide
proof that the veteran did, as he alleges, provide notice in
January 1993 of his September 1992 divorce and January 1993
remarriage. It was requested that a search be made with the
appropriate military financial office for such documents.

However, a search of the available records at a named military
facility failed to verify these contentions. Rather, the available
military records do not indicate, as contended, that he notified
military authorities of his first divorce and his remarriage nor do
the available military records indicate that there was ever
information in VA files concerning his changes in marital status.
Indeed, the military authorities have indicated that they were not
made aware of his divorce and remarriage.

Although the veteran has stated that he did not receive the
correspondence of June 1996, none of the correspondence sent to the
veteran was returned as undeliverable. More to the point,
regardless of whether he received the June 1996 RO letter, the
veteran had been repeatedly informed that he had to notify VA of
any change in a dependent's status (in this case, his spouse).

Consequently, regardless of whether he received the June 1996 RO
correspondence, the essential matter is whether he ever properly
notified VA of his divorce and remarriage.

9 -

Here, there is no evidence in the claim folder that he properly
notified VA of this change. Since the responsibility of notifying
VA was his and he did not notify VA, the reduction in VA benefits
(i.e., payment of compensation without additional compensation for
a dependent spouse) was proper. Also, VA was not notified within
one year of his remarriage in January 1993 and, as noted by the RO,
by the time VA was notified of his remarriage it had been
terminated in June 1996.

Accordingly, the termination of additional compensation for a
dependent was properly processed in accordance with VA law.

When all the evidence is assembled, the Board is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether a fair preponderance of the evidence is against the claim,
in which case that claim is denied. 38 U.S.C.A. 5107(b) (West
1991); 38 C.F.R. 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the
preponderance of the evidence is against the claim and, thus, there
is no doubt to be resolved in favor of the veteran. ORDER The
effective date of payment of additional compensation for a
dependent was properly processed in accordance with VA law. The
appeal is denied.

A. BRYANT 
Member, Board of Veterans' Appeals

- 10- 


